


110 HR 1115 IH: To amend section 1477 of title 10, United States Code, to

U.S. House of Representatives
2007-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1115
		IN THE HOUSE OF REPRESENTATIVES
		
			February 16, 2007
			Mr. Latham (for
			 himself, Mr. King of Iowa,
			 Mr. Boswell,
			 Mr. Braley of Iowa,
			 Mr. Loebsack, and
			 Mr. Saxton) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services
		
		A BILL
		To amend section 1477 of title 10, United States Code, to
		  provide additional options regarding the designation of the person to receive
		  the death gratuity paid with respect to a member of the Armed Forces who dies
		  without a surviving spouse, but who is survived by a minor
		  child.
	
	
		1.Payment of death gratuity
			 with respect to members of the Armed Forces without a surviving spouse who are
			 survived by a minor child
			(a)Designation of
			 intended recipientSection
			 1477 of title 10, United States Code, is amended—
				(1)in subsection (a),
			 by inserting , subject to subsection (d), after shall be
			 paid;
				(2)by redesignating
			 subsection (d) as subsection (e); and
				(3)by inserting after
			 subsection (c) the following new subsection (d):
					
						(d)(1)In the case of a person
				covered by section 1475 or 1476 of this title who has no surviving spouse, but
				who has one or more surviving children (as prescribed by subsection (b)) under
				the age of 18 years who, after the death of the person, will be in the custody
				of a parent (as prescribed by subsection (c)) or brother or sister (as
				prescribed by subsection (a)) of the person, the death gratuity shall be paid
				to such parent, brother, or sister as designated by the person, whether in the
				full amount payable under section 1478 of this title or in such portion of such
				amount as the person shall specify.
							(2)If the amount of the death gratuity
				specified for payment under paragraph (1) is less than the full amount of the
				death gratuity payable under section 1478 of this title, the balance of the
				amount of the death gratuity shall be paid to or for the living survivors of
				the person concerned in accordance with paragraphs (2) through (5) of
				subsection (a).
							(3)An individual designated for the
				payment of death gratuity under paragraph (1) shall be treated as an eligible
				survivor for purposes of subsection
				(e).
							.
				(b)Treatment of
			 earlier deaths and death gratuity paymentsWith respect to the death of a person
			 covered by section 1475 or 1476 of title 10, United States Code, that occurred
			 before the date of the enactment of this Act, if the person had no surviving
			 spouse, but had one or more surviving children, and left a clear expression of
			 intent regarding payment of the death gratuity to another person on behalf of
			 the surviving child or children in the manner authorized by subsection (d) of
			 section 1477 of such title, as added by subsection (a)(3), it is the sense of
			 Congress that the death gratuity should be distributed consistent with that
			 expression of intent.
			
